                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                   1:18 CV 110

KEVIN C. CLARK,                           )
                                          )
      Plaintiff,                          )
                                          )                                    ORDER
      v.                                  )
                                          )
ASHEVILLE FORD, LLC, et al.,              )
                                          )
      Defendants.                         )
__________________________________________)

       This matter is before the Court upon Plaintiff’s Motion to Compel (Doc. 14) and Plaintiff’s

Motion to Waive the Requirement to Request a Conference with the Magistrate Judge Under Rule

16(b)(3)(B)(v), Fed. R. Civ. Pro., and the Scheduling Order, or in the Alternative, to Allow

Plaintiff to Withdraw his Motion to Compel Discovery, in Order to Comply with Rule

16(b)(3)(B)(v), and the Scheduling Order (Rule 16(b)(4), Fed. R. Civ. P.) (Doc. 19).

       The Pretrial Order and Case Management Plan requires that “a party shall, before filing a

disputed motion for an order relating to discovery, request a conference with the magistrate judge.

Only when that request is denied or an impasse is reached at the conference may the party file a

disputed motion for an order relating to discovery. Such conferences may be conducted in

chambers or by conference call and need not be recorded, all in the discretion of the magistrate

judge.” See (Doc. 10) at 4.

       The parties appear to have been working in good faith to resolve their discovery disputes,

even to the point that, as Plaintiff reports, those disputes have been narrowed to the matters at issue

in the pending Motion to Compel. (Doc. 19 at 2). Such efforts, though, even coupled with the

inadvertent overlooking of the conference requirement prior to the filing of the Motion to Compel,
do not justify a retroactive waiver of this express provision of the Pretrial Order. More practically,

it is not apparent to the undersigned that a conference would be unhelpful or unproductive,

notwithstanding the completed briefing of the Motion to Compel.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion (Doc. 19) requesting waiver of a

discovery conference is DENIED. The Court will conduct a discovery conference by conference

call on Tuesday, November 27, 2018 at 2:00 p.m. Counsel will receive dial-in instructions in

advance.

       IT IS FURTHER ORDERED that a ruling on Plaintiff’s Motion to Compel (Doc. 14) is

hereby DEFERRED pending completion of the discovery conference.




                                        Signed: November 16, 2018




                                                  2
